Citation Nr: 1214740	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for herniated nucleus pulposus, stenosis, degenerative joint disease, and degenerative disc disease at the C5-C6 interspace.

2.  Entitlement to service connection for right shoulder myofasciitis with arthritis secondary to right cervical spine radiculopathy.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran was provided an adequate opportunity to present evidence at his hearing.  The issues on appeal were adequately explained to him and he demonstrated actual knowledge of the type of evidence necessary to substantiate his claims.  See 38 C.F.R. § 3.103(c) (2011).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  Herniated nucleus pulposus, stenosis, degenerative joint disease, and degenerative disc disease at the C5-C6 interspace were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service; arthritis was not manifest within the first post-service year.

3.  Right shoulder myofasciitis with arthritis secondary to right cervical spine radiculopathy were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service or as a result of a service-connected disability; arthritis was not manifest within the first post-service year.


CONCLUSIONS OF LAW

1.  Herniated nucleus pulposus, stenosis, degenerative joint disease, and degenerative disc disease at the C5-C6 interspace were not incurred or aggravated as a result of active service, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Right shoulder myofasciitis with arthritis secondary to right cervical spine radiculopathy were not incurred or aggravated as a result of active service or as a result of a service-connected disability, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a June 2008 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the June 2008 correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, an October 2008 VA examination report, private treatment records and medical opinions, and the Veteran's statements and testimony in support of his claims.  The Veteran also provided a copy of an August 1995 Social Security Administration (SSA) disability determination, including a list of exhibits considered in that case.  There is no indication the RO attempted to obtain copies of the complete SSA record.  It is significant to note that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that relevant SSA records must be obtained, but that there must be a specific reason to believe the records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317, 1323  (Fed. Cir. 2010).  The Board finds that a review of the record indicates private medical records considered in the SSA decision have been associated with the appellate record and that the Veteran's statements indicate that any additional relevant SSA records that may be obtained would be cumulative of the evidence of record.  A summary of exhibits considered by the SSA include no treatment records dated prior to September 1988.

A review of the available records reveals adequate VA efforts to obtain relevant non-VA treatment records and that the Veteran and private medical care providers have reported that certain records are unavailable.  Although the Veteran testified that a superior officer, Captain M., might be able to substantiate his report of having sustained a whiplash-type injury in a 1969 hard helicopter landing during service in Germany, an injury of the extent to which he has described is not a matter presently in dispute.  There is no indication that additional evidence supportive of the facts as reported by the Veteran could assist him in substantiating his present claims.  For these reasons, the Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2008 VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  The examiner is shown to have considered the Veteran's history of injury in service to have been credible, but that it was less likely that the disorders at issue were incurred as a result of service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).  VA will not concede, however, that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, service treatment records are negative for complaint, treatment, or diagnosis for cervical spine of right shoulder disorders.  The Veteran's February 1970 separation examination revealed a normal clinical evaluation of the spine and upper extremities.  He denied any such problems in his January 1970 report of medical history.

Private treatment records dated in September 1988 show the Veteran complained of an approximate one month history of right upper extremity numbness and paresthesia with no pain, precipitants, or injury.  The examiner, S.G. Strauss, M.D., provided an impression of acute right C6 radiculopathy and noted that the most likely reason for the disorder was a unilaterally bulging or herniated right C5-6 disc.  A magnetic resonance imaging (MRI) scan report included diagnoses of spinal stenosis on a congenital and acquired basis and probable acute disc herniation at C5-6 to the right.  A March 1990 report noted that in August 1988, without isolated event of accident, the Veteran developed symptoms and was provided a diagnosis of C6 cervical herniated nucleus pulposus.  Subsequent reports included diagnoses of C5-6 herniated nucleus pulposus.  No opinions as to etiology were provided.  A December 2000 report noted examination findings were consistent with C6 radiculopathy.  

In statements in support of his claims the Veteran asserted that he sustained cervical spine disorders as a result of a hard helicopter landing during active service in Germany in 1968.  He contended that the hard landing caused a whiplash effect and that his right shoulder disorder was secondary to his neck disorder.  

An October 2008 private psychologist's report noted the Veteran stated he had experienced severe pain in his right arm after a hard helicopter landing in service.  It was noted he also stated he did not report to sick call because he did not want to jeopardize his assigned position and that his symptoms appeared to go away after six months.  It was further noted that he sought medical treatment in 1988 with Dr. Strauss who had attributed the Veteran's cervical disk problems to whiplash.

On VA examination in October 2008 the Veteran provided a history of a hard helicopter landing in 1968 associated with a sudden whiplash effect to the neck and pain over the posterolateral right shoulder which resolved spontaneously over the next few months.  The examiner summarized the pertinent evidence of record and conducted an examination of the Veteran including review of X-ray studies of the cervical spine and right shoulder.  Diagnoses including C5-6 herniated nucleus pulposus with chronic right C6 radiculopathy, spinal stenosis with multilevel degenerative joint disease, and chronic right shoulder myofasciitis secondary to right cervical radiculopathy and acromioclavicular arthritis.  The examiner stated that it was at least as likely as not that the Veteran's right shoulder disorder was related to his neck disability, but that his acromioclavicular degenerative joint disease was consistent changes due to chronological aging.  The examiner, however, found that is was less likely that the Veteran's cervical spine disorders were a result of active service.  It was noted that, although the examiner was "most respectful of the history provided by the veteran," based upon the 1988 MRI findings consistent with acute cervical disk herniation and the congenital component described in the spinal stenosis there was insufficient clinical evidence to causally relate the 1988 onset of cervical dysfunction with radiation to the right shoulder with the 18-year remote military incident.  

At his personal hearing in March 2011 the Veteran reiterated his claims as to having sustained an injury in service during a hard helicopter landing and having developed a secondary right shoulder disorder.  He stated that in 1988 he had seen a neurologist who told him the only way he could have developed his neck disorder was whiplash.  He reported that the injury he sustained in service was the only time he ever had a whiplash and that he had been "fighting the injury ever since."  

Based upon the evidence of record, the Board finds the Veteran's herniated nucleus pulposus, stenosis, degenerative joint disease, and degenerative disc disease at the C5-C6 interspace and his right shoulder myofasciitis with arthritis secondary to right cervical spine radiculopathy were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  The Veteran's right shoulder disorder is not shown to have developed as a result of a service-connected disability and there is no evidence of arthritis of the cervical spine or right shoulder having been manifest within the first post-service year.  The Veteran's reports as to having sustained an injury during service in a hard helicopter landing manifested by pain radiating to the right shoulder which required no medical treatment and which resolved spontaneously after approximately six months are found to be credible and consistent with the circumstances of his service.  To the extent, however, that statements at his personal hearing in March 2011 may be construed as asserting he had experienced a continuity of symptoms due to a whiplash injury in service, the Board finds this claim to be not credible as it is inconsistent with his prior statements of record.  

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements are, in essence, conclusory assertions of a nexus between present cervical spine and right shoulder disorders and service.  As the question of a relationship to service for these disorders are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection for this disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The Board finds that the Veteran's statements as to a nexus of a present disorder to service may not be accepted as competent evidence.  

Although private medical evidence noted the Veteran sought medical treatment in 1988 with Dr. Strauss who had attributed the Veteran's cervical disk problems to whiplash and the Veteran asserted he had been told his cervical spine disorder could only have been caused by a whiplash injury, the Board finds these statements warrant a lesser degree of probative weight because they appear to be inconsistent with the medical findings in 1988 and 1989 of acute injury and a congenital cervical spine disorder.  The Board further notes that "the Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

The Board, in this case, finds the October 2008 VA examiner's opinions to be persuasive.  The examiner is shown to have thoroughly reviewed the evidence of record and to have provided adequate etiology opinions which considered the Veteran's description of the injury he sustained in service.  Although the examiner found the clinical evidence was insufficient to causally relate the 1988 onset of cervical dysfunction with radiation to the right shoulder to an incident 18 years earlier, it was specifically noted the reported injury in service was considered without dispute as to the facts or circumstances.  The opinion, however, indicates the 1988 MRI findings, which were consistent with acute cervical disk herniation, and the congenital component described in the spinal stenosis were considered to be more significant medical findings.  The Court has held that the use of cautious language does not always express inconclusiveness in a doctor's opinion on etiology, and such language is not always too speculative for purposes of finding a claim well grounded.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997).  The Board finds that, overall, the October 2008 VA examiner's opinions as to etiology are unequivocal and persuasive.  Therefore, the Board finds the Veteran's claim for entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.


ORDER

Entitlement to service connection for herniated nucleus pulposus, stenosis, degenerative joint disease, and degenerative disc disease at the C5-C6 interspace is denied.

Entitlement to service connection for right shoulder myofasciitis with arthritis secondary to right cervical spine radiculopathy is denied.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


